Title: Enclosure: Agreement between Stephen Cathalan and Joshua Dodge, 29 June 1817
From: Dodge, Joshua,Cathalan, Stephen (Etienne)
To: 


            Entre Monsieur Etienne Cathalan Agent Commercial des Etats unis d’Amerique & monsieur Joshua Dodge négociant, tous les deux demeurant à Marseille & y domiciliés il a été convenu ajourd’hui les dispositions suivantes:
            1o Monsieur Cathalan désirant resigner la place dont il remplit présentement les fonctions & rentre dans la vie privée, S’engage à faire parvenir Sa résignation au Gouvernement Americain, réclamant expressément qu’il lui plaise conférer la dite place à Mr Joshua Dodge.
            2o Monsieur Cathalan S’engage en presentant Sa résignation à Stipuler que son intention en fesant cette démarche n’est que de favoriser Mr Joshua Dodge & de lui prouver les Sentiments d’estime qu’il lui a inspirés, que sans cette raison il ne cesserait pas les fonctions dont le gouvernement Americain l’a revêtu & que consequemment l’acceptation du candidat qu’il présente en la personne de Mr Joshua Dodge est une condition de rigueur Sans laquelle il entend continuer à remplir Sa place.
            3o Monsieur Cathalan pour parvenir d’autant mieux au but proposé promet d’employer tous ses soins, d’user du crédit de Ses amis et Surtout d’engager Mr Thomas Jefferson avec lequel il a depuis longtems des relations Suivies a employer de toute son influence personnelle la résignation qu’il fait de son emploi en faveur de Mr Joshua Dodge & à la faire accepter du Gouvernement.
            4o Mr Cathalan voulant donner à Mr Joshua Dodge une preuve non équivoque de Ses Sentiments à Son égard S’engage à lui conférer les le premier Août prochain la place de Chancelier de l’agence Commerciale des Etats-unis et à lui faire Sa procuration le premier Octobre aussi prochain pour remplir les fonctions de Consul des Etats-unis à Marseille & en retirer les honoraires jusqu’à ce qu’il Soit reconnu définitivement en cette qualité par le Gouvernement Américain.
            5. Mr Joshua Dodge désirant reconnaitre autant qu’il est en lui la faveur qu’il reçoit de Mr Cathalan S’engage de Son coté au cas que Sa nomination ait lieu à lui abandonner le tiers de la somme à laquelle pourront S’elever annuellement les honoraires de l’agence commerciale & ce aussi longtems que Mr Dodge la possedera; étant entendu qu’en cas de décès de Mr Cathalan (ce que Dieu ne veuille) Mr Joshua Dodge ne continuerait pas ce payement à Ses héritiers & toucherait intégralement les retributions ou honoraires de Sa place.
            6o Mr Joshua Dodge devant aussi aux termes de l’arte 4 de la présente, remplir à dater du 1er Octobre prochain les fonctions de Consul & recevoir tous les émoluments attachés à cette place, il S’engage à faire jouir Monsr Cathalan de la moitié des dits émoluments pendant tout le tems qu’il agira en vertu de sa procuration.
            7o Pour assurer l’exécution des artes 5 & 6 il Sera loisible à Mr Cathalan de Se présenter toutes les fois qu’il jugera à propos chez Mr Dodge & de verifier Ses livres de recette relatifs au consulat; la somme rentrée Sera determinée tous les trois mois et la portion afférante afférente à Mr Cathalan lui Sera comptée dans le courant du mois qui Suivra l’expiration de chaque trimestre.
            
            8o Au cas (ce qu’à Dieu ne plaise) où quelques differents S’eléveraient entre les deux parties contractantes, leur intention formelle est de ne S’adresser pour les terminer à aucun tribunal ou Cour de Justice Français ou Americain: ils S’engagent au contraire à choisir reciproquement pour arbitrer ces differents deux de Messrs les Consuls ou Agents Commerciaux residant à Marseille & y exerçant leurs fonctions & de S’en remettre definitivement à leur décision. Au cas de partage d’opinion un troisieme arbitre Sera nommé par les deux premiers.   Fait double à Marseille le Vingt neuf juin, mil huit cent dix Sept.
            
              
                 J’approuve l’ecriture cy dessus.
                
                 J’approuve l’ecriture cy dessus.
              
              
                signé Etienne Cathalan. 
                
                Signé Joshua Dodge.
              
              
                
                signé 
                George Crowninshield
                }
                Temoins.
              
              
                
                signé
                Benj. Crowninshield
              
            
           
            Editors’ Translation
            
              The following arrangements were agreed on today by Mr. Stephen Cathalan, commercial agent of the United States of America, and Mr. Joshua Dodge, merchant, both residing and domiciled in Marseille:
              1st, Mr. Cathalan, wishing to resign the position he currently holds and return to private life, undertakes to send his resignation to the American government, with the express request that it be pleased to confer the said position on Mr. Joshua Dodge.
              2d, When tendering his resignation, Mr. Cathalan commits himself to stipulate that his sole intention in taking this step is to favor Mr. Joshua Dodge and demonstrate how much esteem he has inspired in him. He would not otherwise quit the position vested in him by the American government. In consequence, his replacement by Mr. Joshua Dodge is a binding condition without which he intends to retain his post.
              3d, Mr. Cathalan, in order to further assure the proposal’s success, pledges to do everything he can to exploit the reputation of his friends on Mr. Joshua Dodge’s behalf, and especially to enlist Mr. Thomas Jefferson, with whom he has long maintained close relations, to employ all his personal influence to facilitate governmental acceptance of Mr. Cathalan’s resignation in favor of Mr. Joshua Dodge.
              4th, Mr. Cathalan, desiring to give Mr. Joshua Dodge unequivocal proof of his feelings toward him, vows to confer on him on the first of August the position of chancellor of the commercial agency of the United States and, on the first of October, to give him a power of attorney to fulfill the functions of United States consul at Marseille, and to receive the honoraria for it, until he is formally recognized as such by the American government.
              5. For his part Mr. Joshua Dodge, wishing to acknowledge as much as he can the favor he is receiving from Mr. Cathalan, promises, if he is nominated, to relinquish to Mr. Cathalan one third of the honoraria received annually from the commercial agency, and to do so for as long as Mr. Dodge holds it, with the understanding that in the case of Mr. Cathalan’s death (which God forbid) Mr. Joshua Dodge would not continue this payment to Mr. Cathalan’s heirs and would receive in full the remunerations or honoraria of his position.
              
              6th, As, according to the terms of the fourth article of the present agreement, Mr. Joshua Dodge will also perform, as of the first of October, the functions of consul and will receive all of the emoluments attached to that position, he pledges half of the said remuneration to Mr. Cathalan for as long as he acts under his power of attorney.
              7th, To ensure the execution of articles five and six, Mr. Cathalan will be permitted to present himself at Mr. Dodge’s house at any time he deems pertinent in order to verify his consular account books. The amount of revenue will be ascertained every three months and the portion belonging to Mr. Cathalan will be paid to him during the month following the end of each quarter.
              8th, In the event (which God forbid) that differences of opinion should arise between the two contracting parties, their express intention is to resolve them without recurring to any French or American tribunal or court of justice. On the contrary, they pledge to choose jointly two of the consuls or commercial agents residing and working in Marseille to arbitrate these disagreements, and to defer completely to their decision. If a split decision results, the first two arbitrators will name a third.   Done in duplicate at Marseille on the twenty-ninth of June eighteen hundred and seventeen.
              
                
                   I approve the writing above.
                  
                   I approve the writing above.
                
                
                  Signed Etienne Cathalan.
                  
                  Signed Joshua Dodge.
                
                
                  
                  Signed 
                  George Crowninshield
                  }
                  Witnesses.
                
                
                  
                  Signed
                  Benj. Crowninshield
                
              
            
          